DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants' arguments in the Response dated March 16, 2021 as part of the Request for Continued Examination directed to the rejection set forth in the Final Office Action dated December 23, 2020.  Claims 1-20 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, US 2009/0054118 A1 (hereinafter Saito) in view of McDowell, US 2014/0357351 A1 (hereinafter McDowell).

Regarding Claim 1 (Currently Amended):  Saito discloses a gaming system comprising: 
a processor (Saito, the sub control portion 102 has the microcomputer 135 arranged on the circuit board, as a main constituent; the microcomputer 135 has a CPU 131 that performs a control operation [0109] and [Fig. 5]); and
a memory device that stores a plurality of instructions that (Saito, the microcomputer 135 has a CPU 131 that performs a control operation in accordance with a previously set program, a RAM 132, and a ROM 133. [0109] and [Fig. 5]), when executed by the processor, cause the processor to:
cause a display, by a display device, of a sporting event (Saito, to the sub-monitor 113a, images regarding the horse racing game such as the BET image 200a and the race image 200c are displayed [0084]);

after a determination of an outcome associated with the sporting event (Saito, based on the order of finish of each racehorse which has been determined in the racing game execution processing of step S105 [0136] an [Fig. 8]) and 
responsive to a redemption of the sporting event wager virtual ticket, cause a display, by the display device, of an increase, based on a payout amount of the sporting event wager, of a credit balance (Saito, in step 25, based on payout information (see step S107) transmitted from the main game portion 11, the CPU 131 updates the number of credits owned by the player that is stored in the RAM 132, and also updates display in the amount-of-payout display region 220 and the number-of-credits display region 221 on the bet image 200a of the sub monitor 113 [0169] and [Fig. 8]).
Saito fails to explicitly disclose 
a sporting event wager virtual ticket associated with a sporting event wager identifier.
a redemption of the sporting event wager virtual ticket occurring separate from any determination of any payout amount of the sporting event wager and occurring in association with a designation of the sporting event wager identifier associated with the sporting event wager virtual ticket as being redeemed.
McDowell teaches
a sporting event wager virtual ticket associated with a sporting event wager identifier (McDowell [Fig. 6], “#” in Transaction column), and
responsive to a redemption of the sporting event wager virtual ticket occurring separate from any determination of any payout amount of the sporting event wager and occurring in association with a designation of the sporting event wager identifier associated with the sporting 
Saito discloses a horse racing game apparatus (Saito [0068]).  A race is held in which a plurality of virtual racehorses contend with one another for winning (Saito [0069]).  The player predicts which racehorse will win, and places a BET (Saito [0069]).  The racehorse corresponds to the race object in the present invention, and the race corresponds to the racing game in the present invention (Saito [0069]).  The race is executed and a result is determined without requiring player input (Saito [0136]-[1037] and [Fig. 8]).  
In related prior art, McDowell teaches a wagering system with underlying time sensitive redeemable units (McDowell [0001]) that is particularly, but not exclusively, suited to a pari-mutuel wagering system directed to the industries of racing and sports betting (McDowell [0001]).  McDowell aims to provide liquidity to customers during the life of a pari-mutuel pool, or the period prior to closure of a fixed odds book, enabling customers to actually benefit from, rather than be penalised by, subsequent increases in the demand for the proposition they previously wagered on (McDowell [0002]).  One of ordinary skill in the art is familiar with the high level of regulation of the gaming industry.  This, oftentimes, includes keeping records of wagers and payouts, allowing for accurate accounting of gaming transactions.  McDowell uses a table that lists all transactions, including redemptions, in carrying out the invention.  


Regarding Claims 2 (Currently Amended) and 13 (Currently Amended):  Saito further discloses wherein when executed by the processor following a determination of the payout amount of the sporting event wager, the instructions cause the processor to automatically redeem the sporting event wager virtual ticket (Saito, in step 25, based on payout information (see step S107) transmitted from the main game portion 11, the CPU 131 updates the number of credits owned by the player that is stored in the RAM 132, and also updates display in the amount-of-payout display region 220 and the number-of-credits display region 221 on the bet image 200a of the sub monitor 113 [0169] and [Fig. 8]).

Regarding Claims 3 (Original) and 14 (Original):  McDowell further teaches wherein when executed by the processor responsive to receipt, via an input device, of a redemption input, the instructions cause the processor to redeem the sporting event wager virtual ticket (McDowell, in seeking to redeem one or more of the redeemable units 28, the user 30 approaches the wager terminal 14; selecting the appropriate option made available by the client-side software 22 initiates identification procedures which the user 30 must satisfy [0129]; the back-end software 18, using ordinary database query techniques, is then able to determine this number and convey the value back to the wager terminal 14; the wager terminal 14 then displays this value to the user 30 by way of the display 32 [0130]; the user 30 is then able to select the number of redeemable units 28 they wish to redeem [0131]; ask for confirmation of 

Regarding Claims 4 (Currently Amended) and 15 (Currently Amended):  McDowell further teaches wherein when executed by the processor responsive to the placement of the sporting event wager on the sporting event, the instructions cause the processor to communicate data associated with the sporting event wager to a sports book wagering server that associates the sporting event wager identifier with the sporting event wager (McDowell, in seeking to redeem one or more of the redeemable units 28, the user 30 approaches the wager terminal 14; selecting the appropriate option made available by the client-side software 22 initiates identification procedures which the user 30 must satisfy [0129]; the back-end software 18, using ordinary database query techniques, is then able to determine this number and convey the value back to the wager terminal 14; the wager terminal 14 then displays this value to the user 30 by way of the display 32 [0130]; the user 30 is then able to select the number of redeemable units 28 they wish to redeem [0131]; ask for confirmation of the redemption [0133]; if the user confirms redemption, the redemption payout value of each redeemable unit 28 in this pari-mutuel wager example is calculated and processed [0134]).

Regarding Claims 5 (Previously Presented) and 16 (Currently Amended):  McDowell further teaches wherein when executed by the processor responsive to the redemption of the sporting event wager virtual ticket, the instructions cause the processor to communicate redemption data to the sports book wagering server that designates the sporting event wager identifier as redeemed (McDowell, as can be inferred from the data shown in the table at FIG. 6, the redemption by the first redeemer is made when each redeemable unit 28 in relation to Italy is valued at $0.79 (being 1 divided by the applicable provisional dividend of $1.26 at the point the redemption occurs) [0162] and [Fig. 6]; at the same time, as all of the redeemable units 28 

Regarding Claims 6 (Original) and 17 (Original):  Saito further discloses wherein the outcome associated with the sporting event comprises an outcome of an in-game event of the sporting event (Saito, in this racing game execution processing, the VDP 315 determines an order of finish of each racehorse in the racing game, based on a random number generated by the random number generator 35; the CPU 41 then output an image showing the race status to the main monitor 21, based on the determined order of finish of each racehorse [0134]).

Regarding Claims 7 (Original) and 18 (Original):  Saito further discloses wherein the sporting event is selected from the group consisting of: a live sporting event, a historic sporting event and an electronic sporting event (Saito, a race is held in which a plurality of virtual racehorses contend with one another for winning [0069]).

Regarding Claim 10 (Original):  Saito further discloses an acceptor (Saito, a bill validator 115 [0083] and [Fig. 3]), wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item (Saito, the bill validator 115 identifies validity of a bill, and accepts a regular bill into the cabinet 111; the bill accepted into the cabinet 111 is converted into the number of coins at a prescribed rate, and the number of credits corresponding to the number of coins is added to the number of credits owned by the player [0086]), and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance (Saito, the cash-out button 218 is a button to be touched by the player for paying out coins in number in 

Regarding Claim 11 (Currently Amended):  Saito discloses a gaming system comprising: 
a processor (Saito, the sub control portion 102 has the microcomputer 135 arranged on the circuit board, as a main constituent; the microcomputer 135 has a CPU 131 that performs a control operation [0109] and [Fig. 5]); and
a memory device that stores a plurality of instructions (Saito, the microcomputer 135 has a CPU 131 that performs a control operation in accordance with a previously set program, a RAM 132, and a ROM 133. [0109] and [Fig. 5]) that, when executed by the processor responsive to a placement of a sporting event wager on an in-game event occurring during a sporting event, cause the processor to:
cause a display, by a display device, of a portion of the sporting event and a sporting event wager virtual ticket associated with the sporting event wager (Saito, to the sub-monitor 113a, images regarding the horse racing game such as the BET image 200a and the race image 200c are displayed [0084]), and 
after a determination of an outcome of the in-game event occurring during the sporting event (Saito, based on the order of finish of each racehorse which has been determined in the racing game execution processing of step S105 [0136] an [Fig. 8]), and 
following an automatic redemption of the sporting event wager virtual ticket, without causing any printer to print any sporting event wager ticket associated with any of the sporting event wager and the sporting event wager identifier, cause a display, by the display device, of an increase, based on a payout amount of the sporting event wager, of a credit balance (Saito, in step 25, based on payout information (see step S107) transmitted from the main game portion 11, the CPU 131 updates the number of credits owned by the player that is stored in the 
Saito fails to explicitly disclose 
a sporting event wager virtual ticket associated with a sporting event wager identifier.
McDowell teaches 
a sporting event wager virtual ticket associated with a sporting event wager identifier (McDowell, [Fig. 6]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the horse racing game apparatus as disclosed by Saito with the wagering system with underlying time sensitive redeemable units as taught by McDowell in order to provide liquidity to customers during the life of a pari-mutuel pool, or the period prior to closure of a fixed odds book.

Regarding Claim 12 (Currently Amended):  Saito discloses a method of operating a gaming system, the method comprising:
displaying, by a display device, a sporting event (Saito, to the sub-monitor 113a, images regarding the horse racing game such as the BET image 200a and the race image 200c are displayed [0084]);
responsive to a placement of a sporting event wager on the sporting event, displaying, by the display device, a sporting event wager virtual ticket associated with the placed sporting event wager (Saito, in step S11, the CPU 131 displays the bet image 200a to the sub monitor 113a based on the race information transmitted by the CPU 41 [0141]), and 
after a determination of an outcome associated with the sporting event (Saito, based on the order of finish of each racehorse which has been determined in the racing game execution processing of step S105 [0136] an [Fig. 8]),

Saito fails to explicitly disclose 
a sporting event wager virtual ticket associated with a sporting event wager identifier, and
responsive to a redemption of the sporting event wager virtual ticket occurring separate from any determination of any payout amount of the sporting event wager and occurring in association with a designation of the sporting event wager identifier associated with the sporting event wager virtual ticket as being redeemed, displaying, by the display device, an increase, based on a payout amount of the sporting event wager, of a credit balance.
McDowell teaches
a sporting event wager virtual ticket associated with a sporting event wager identifier (McDowell, [Fig. 6]), and
responsive to a redemption of the sporting event wager virtual ticket occurring separate from any determination of any payout amount of the sporting event wager and occurring in association with a designation of the sporting event wager identifier associated with the sporting event wager virtual ticket as being redeemed, displaying, by the display device, an increase, based on a payout amount of the sporting event wager, of a credit balance (McDowell, in seeking to redeem one or more of the redeemable units 28, the user 30 approaches the wager terminal 14; selecting the appropriate option made available by the client-side software 22 initiates identification procedures which the user 30 must satisfy [0129]; the back-end software 18, using ordinary database query techniques, is then able to determine this number and 
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the horse racing game apparatus as disclosed by Saito with the wagering system with underlying time sensitive redeemable units as taught by McDowell in order to provide liquidity to customers during the life of a pari-mutuel pool, or the period prior to closure of a fixed odds book.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, in view of McDowell, and further in view of Ramos et al., US 2017/0046905 A1 (hereinafter Ramos).

Regarding Claims 8 (Currently Amended) and 19 (Currently Amended):  Saito, as modified, discloses the invention as recited above.  Saito, as modified, fails to explicitly disclose wherein when executed by the processor responsive to receipt, via an input device, of a print input following the determination of the outcome associated with the sporting event, the instructions cause the processor to cause a printer to print a sporting event wager ticket associated with the sporting event wager and associated with the sporting event wager identifier.
Ramos teaches wherein when executed by the processor responsive to receipt, via an input device, of a print input following the determination of the outcome associated with the sporting event, the instructions cause the processor to cause a printer to print a sporting event wager ticket associated with the sporting event wager and associated with the sporting event wager identifier (Ramos, placing a sports bet directly at the EGM includes the EGM issuing a 

Regarding Claims 9 (Original) and 20 (Original):  Saito, as modified, discloses the invention as recited above.  Saito, as modified, fails to explicitly disclose wherein when executed by the processor responsive to a conclusion of the displayed sporting event, the instructions cause the processor to cause a printer to print a machine readable code associated with a plurality of sporting event wagers placed in association with the displayed sporting event.
Ramos teaches wherein when executed by the processor responsive to a conclusion of the displayed sporting event, the instructions cause the processor to cause a printer to print a machine readable code associated with a plurality of sporting event wagers placed in association with the displayed sporting event (Ramos, if whether the player placed a bet at an EGM or at a sports book, if the player wins the bet, there is an option to transfer the winnings to the EGM and another option to print a “cashout ticket.” [0008]).
Saito discloses a horse racing game apparatus (Saito [0068]).  A race is held in which a plurality of virtual racehorses contend with one another for winning (Saito [0069]).  The player predicts which racehorse will win, and places a BET (Saito [0069]).  The racehorse corresponds to the race object in the present invention, and the race corresponds to the racing game in the present invention (Saito [0069]).  The race is executed and a result is determined without requiring player input (Saito [0136]-[1037] and [Fig. 8]).  
Sports betting is also known. In general, sports betting is the activity of predicting results of sporting events and placing a wager on the outcome of such sporting events (Ramos [0004]).  According to The Statistics Portal, the total amount wagered on sporting events at Nevada 
Ramos teaches if the player wins the bet, there is an option to print a “cashout ticket” (Ramos [0008]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the horse racing game apparatus as disclosed by Saito with the methods for issuing a ticket to the player as taught by Ramos in order to prevent the unnecessary printing of tickets that may not be winning tickets, thereby saving on printing costs.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            Primary Examiner, Art Unit 3715